Citation Nr: 9920471	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that denied, in part, a claim of entitlement to service 
connection for diabetes mellitus.  

In April 1997, the veteran testified at a hearing before a 
member of the Board.  In May 1997, the Board decided two 
claims on appeal, and remanded the claim of service 
connection for diabetes mellitus for further development.  In 
May 1999, the Board notified the veteran that, because the 
Board no longer employed the Board member who had conducted 
the April 1997 hearing, he was entitled to another hearing.  
That same month, the veteran replied and stated that he did 
not want an additional hearing.  


FINDINGS OF FACT

1.  No competent medical evidence has bee presented to link 
diabetes mellitus, which was first clinically shown more than 
a year after military service, to the veteran's period of 
military service.

2.  No competent medical evidence has been presented to show 
that diabetes mellitus has been caused or made worse by any 
service-connected disability.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For certain chronic diseases, such as diabetes mellitus, 
service incurrence or aggravation will be presumed when the 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, this presumption is a rebuttable one.  Id.

In the veteran's case, his service medical records are 
negative for complaints of, treatment for, or diagnoses 
suggesting diabetes mellitus.  From the time of the veteran's 
separation from service in August 1977 until 1993, an 
interval of 16 years, there was no suggestion by competent 
medical evidence that he had diabetes mellitus.  Private 
treatment records, dated in February 1985, and voluminous VA 
treatment records, dated from to November 1987 to 
October 1998, show that, in March 1993, the veteran was 
hospitalized for complaints of polyuria, polydipsia, and 
increased blood sugar level.  It was noted that the veteran 
was begun on and instructed in insulin administration, and 
that his anti-hypertensive medications were changed to 
improve insulin sensitivity and secretion.  "Uncontrolled 
diabetes mellitus, type II, insulin" was diagnosed.  In 
April 1993 and November 1995, adult onset diabetes mellitus 
(AODM) was assessed.  In June 1994 and July 1996, type II 
diabetes mellitus was diagnosed.  In August 1996, non-insulin 
dependent diabetes mellitus (NIDDM) was diagnosed.  In 
April 1997, AODM was diagnosed.  At a January 1998 VA 
examination, it was noted that he had NIDDM.  At a 
February 1998 VA examination, it was noted that he had 
longstanding diabetes that was controlled with diet.  In 
April 1998, NIDDM was diagnosed.  None of the examiners, VA 
or private, provided an opinion regarding the onset of the 
veteran's diabetes.

The Board has considered the veteran's written statements and 
testimony regarding the onset of diabetes mellitus.  While he 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since his 
separation from military service, there is no indication that 
he is competent to comment upon its etiology or time of 
onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence showing a link between post-
service diagnosis and service, the veteran's claim may not be 
considered well grounded and must be denied.  Additionally, 
there is no basis in the evidence for finding that diabetes 
mellitus was found during the one-year presumptive period 
following the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

There remains for consideration the matter of secondary 
service connection.  In claims of secondary service 
connection, the provisions of 38 C.F.R. § 3.310 specifically 
allow for a grant of service connection where the evidence 
shows that a chronic disability or disorder has been caused 
or aggravated by already service-connected disability.  
38 C.F.R. § 3.310 (1998).  The Court has indicated that, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  For a claim of service 
connection on a secondary basis to be well grounded, 
competent medical evidence showing a causal relationship or 
aggravation must be presented.  Jones v. Brown, 
7 Vet. App. 134 (1994).38 C.F.R. § 3.310 (1998).

While the record now contains evidence that the veteran has 
diabetes mellitus, there is no competent medical evidence 
tending to show that any diabetes is proximately due to or 
the result of his service-connected hypertension with chronic 
renal insufficiency or cardiovascular disease, or is in any 
way made worse by any such disabilities.  The only linkage 
between the veteran's diabetes and service-connected 
disability is in his own vigorous contentions that his 
diabetes is a result of a service-connected disability.  
Although the veteran testified at a Board hearing in 
April 1997 that physicians had informed him of the 
relationship of diabetes mellitus to service-connected 
disabilities, he did not provide any evidence of these 
statements after being informed that they were pertinent to 
his claim.  Absent the presentation of competent medical 
evidence which tends to provide some link between service-
connected disability and the onset or worsening of the 
veteran's diabetes, the veteran's claim of secondary service 
connection may not be considered well grounded.  Jones, 
7 Vet. App. at 134.  The veteran's own opinion regarding such 
a relationship does not suffice.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95. 

The Board has also considered that certain VA medical 
evidence was received by the RO after the last supplemental 
statement of the case (SSOC) was issued in October 1998.  The 
veteran has not submitted a waiver of RO consideration of 
that evidence.  See, e.g., 38 C.F.R. § 20.1304(c) (1998).  
However, in such circumstances, a SSOC is only required where 
the evidence in question is "pertinent."  38 C.F.R. 
§§ 19.31, 20.1304(c) (1998).  Here, the Board finds that the 
evidence received after October 1998 is either duplicative of 
evidence previously submitted, or is not pertinent to the 
veteran's claim.  Although it mentions various diagnoses, 
including NIDDM, it does not address the etiology of the 
veteran's diabetes mellitus.  Thus, the evidence is not 
pertinent to the question of etiology.  Accordingly, further 
action with respect to this evidence is not necessary.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.37 (1998).

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  See Morton v. West, No. 96-1517 (U.S. 
Vet. App. July 14, 1999).  As the appellant has not done so 
here, M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  This is what was done in the Board's May 1997 remand.  


ORDER

Service connection for diabetes mellitus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

